Slip Op. 05-89

                UNITED STATES COURT OF INTERNATIONAL TRADE



 UNITED STATES SHOE CORP.,
                        Plaintiff,                     Before: Jane A. Restani, Chief Judge
         v.                                            Court No. 94-11-00668


 UNITED STATES OF AMERICA,
                        Defendant.

                                             ORDER

        Defendant United States moves for an order establishing a procedure for the final disposition
of all pending Harbor Maintenance Tax (HMT) cases. In defendant’s view, all HMT issues have
been resolved and all HMT claims have been paid pursuant to United States v. United States Shoe
Corp., 523 U.S. 360 (1998) or Swisher Int’l Inc. v. United States, 205 F.3d 1358 (Fed. Cir. 2000),
cert. denied, 531 U.S. 1036 (2000). Accordingly, defendant maintains that all HMT cases remaining
on the Court’s docket should be dismissed. Plaintiff opposes this motion. In particular, plaintiff
requests that the defendant provide the court with a confidential report listing the paid and unpaid
HMT payments in the database maintained by the Bureau of Customs and Border Protection; that,
prior to dismissal of any case, defendant be ordered to refund all export HMT payments not
previously refunded; and that there be an additional 60-day notice period regarding defendant’s
motion prior to the court acting on that motion.

       Upon consideration of the arguments of the parties, it is hereby

        ORDERED that all HMT actions pending after December 1, 2005 be dismissed by the Office
of the Clerk without further direction of the court; and it is further

        ORDERED that any plaintiff, who believes its action should not be dismissed, file a motion
to stay said dismissal by September 26, 2005; and it is further

       ORDERED that any plaintiff, who intends to file a motion as to why its action should not be
dismissed, and whose action is contained in the Court’s CM/ECF System, electronically file its
motion using the CM/ECF docket event Motion to Stay; and it is further

       ORDERED that any plaintiff, who intends to file a motion as to why its action should not be
dismissed, and whose action is not contained in the Court’s CM/ECF System, file its motion
manually titling the document Motion to Stay; and it is further
Court No. 94-11-00668                                                                     Page 2

        ORDERED that the defendant respond by October 28, 2005 to each motion to stay dismissal
filed by a plaintiff; and it is further

       ORDERED that any plaintiff, whose action also contains a non-HMT claim, and who intends
to pursue that claim, file a motion to sever the non-HMT claim into a new case by September 26,
2005; and it is further

       ORDERED that any plaintiff, who intends to file a Motion to Sever, and whose action is
contained in the Court’s CM/ECF System, electronically file its motion using the CM/ECF docket
event Motion to Sever; and it is further

       ORDERED that any plaintiff, who intends to file a Motion to Sever, and whose action is not
contained in the Court’s CM/ECF System, file its motion manually titling the document Motion to
Sever; and it is further

       ORDERED that the Office of the Clerk serve a copy of a notice implementing this order on
each plaintiff who has a HMT case pending before the court; and it is further

       ORDERED that the Office of the Clerk post a copy of this order on the Harbor Maintenance
Tax page on the Court’s Website.




                                                          /s/ Jane A. Restani
                                                            Jane A. Restani
                                                            Chief Judge


Dated: New York, New York
       This 27th day of July, 2005.